Case 18-43371     Doc 71   Filed 08/18/20 Entered 08/18/20 13:07:46      Main Document
                                        Pg 1 of 2


                       UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF MISSOURI
                               EASTERN DIVISION

In re:                                   )
                                         )
STEPHEN PAUL AMELONG,                    )      Case Number: 18-43371-399
                                         )
                    Debtor.              )      Chapter 13
                                         )
                                         )      Response to Trustee’s Objection
                                         )      to Claim 2
                                         )      Filed by Debtor
                                         )
                                         )      Jack J. Adams #37791MO #37791
                                         )      Adams Law Group
                                         )      1 Mid Rivers Mall Drive, Ste. 200
                                         )      St. Peters, Missouri 63376
                                         )      (636) 397-4744 / Fax (636) 397-3978
                                         )
                                         )      Regarding Document Number: 69

                RESPONSE TO TRUSTEE’S OBJECTION TO CLAIM 2

         COMES NOW Debtor Stephen Paul Amelong, by and through his undersigned

counsel, and for his Response to Trustee’s Objection to Claim 2, states to the Court as

follows:

         1.   Diana S. Daugherty (“Trustee”) objects to US Bank Trust NA Trustee’s

Claim 2 because it appears the arrearage portion of the claim any post-petition mortgage

supplements have been forgiven per a loan modification.

         2.   Debtor supports the Trustee’s position and requests that Trustee’s

Objection be sustained.

         WHEREFORE, Debtor Stephen Paul Amelong prays this Honorable Court make

and enter its Order sustaining the Trustee’s Objection to Claim 2; and for such other and

further relief as the Court deems just and proper.



                                                                                       1
Case 18-43371    Doc 71    Filed 08/18/20 Entered 08/18/20 13:07:46        Main Document
                                        Pg 2 of 2


                                          Respectfully submitted,
                                          ADAMS LAW GROUP


                                          /s/ Bryan T. Voss
                                          JACK J. ADAMS #37791MO #37791
                                          BRYAN T. VOSS #48029MO #48029
                                          Attorney for the Debtor
                                          1 Mid Rivers Mall Drive, Ste. 200
                                          (636) 397-4744 / Fax (636) 397-3978
                                          contact@thinkadamslaw.com


                              CERTIFICATE OF SERVICE

       I certify that a true and correct copy of the foregoing document was filed
electronically on August 18, 2020 with the United States Bankruptcy Court, and has been
served on the parties in interest via e-mail by the Court’s CM/ECF System as listed on
the Court’s Electronic Mail Notice List.

        I certify that a true and correct copy of the foregoing document was filed
electronically with the United States Bankruptcy Court, and has been served by Regular
United States Mail Service, first class, postage fully pre-paid, addressed to those parties
listed below on August 18, 2020:

Stephen Paul Amelong
1036 Providence Pointe Drive
Wentzville, MO 63385

US Bank Trust NA Trustee
PO Box 660820
c/o SN Servicing Corp
Dallas, TX 75266-0820

US Bank Trust NA Trustee
323 5th St
c/o SN Servicing Corp
Eureka, CA 95501-0305

Millsap & Singer PC
612 Spirit Dr.
Chesterfield, MO 63005-1259

                                          /s/ Ryan J. Brown
                                          Ryan J. Brown



                                                                                         2
